
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 527
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 5, 2011
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend
		  chapter
		  6 of title 5, United States Code (commonly known as the
		  Regulatory Flexibility Act), to ensure complete analysis of potential impacts
		  on small entities of rules, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Regulatory Flexibility Improvements Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Clarification and expansion of rules covered by the
				Regulatory Flexibility Act.
					Sec. 3. Expansion of report of regulatory agenda.
					Sec. 4. Requirements providing for more detailed
				analyses.
					Sec. 5. Repeal of waiver and delay authority; Additional powers
				of the Chief Counsel for Advocacy.
					Sec. 6. Procedures for gathering comments.
					Sec. 7. Periodic review of rules.
					Sec. 8. Judicial review of compliance with the requirements of
				the Regulatory Flexibility Act available after publication of the final
				rule.
					Sec. 9. Jurisdiction of court of appeals over rules
				implementing the Regulatory Flexibility Act.
					Sec. 10. Clerical amendments.
					Sec. 11. Agency preparation of guides.
				
			2.Clarification and
			 expansion of rules covered by the Regulatory Flexibility Act
			(a)In
			 generalParagraph (2) of
			 section
			 601 of title 5, United States Code, is amended to read as
			 follows:
				
					(2)RuleThe
				term rule has the meaning given such term in
				section
				551(4) of this title, except that such term does not include a
				rule of particular (and not general) applicability relating to rates, wages,
				corporate or financial structures or reorganizations thereof, prices,
				facilities, appliances, services, or allowances therefor or to valuations,
				costs or accounting, or practices relating to such rates, wages, structures,
				prices, appliances, services, or
				allowances.
					.
			(b)Inclusion of
			 rules with indirect effectsSection 601 of title 5, United States
			 Code, is amended by adding at the end the following new paragraph:
				
					(9)Economic
				impactThe term economic impact means, with respect
				to a proposed or final rule—
						(A)any direct
				economic effect on small entities of such rule; and
						(B)any indirect
				economic effect on small entities which is reasonably foreseeable and results
				from such rule (without regard to whether small entities will be directly
				regulated by the rule).
						.
				
			(c)Inclusion of
			 rules with beneficial effects
				(1)Initial
			 regulatory flexibility analysisSubsection (c) of
			 section
			 603 of title 5, United States Code, is amended by striking the
			 first sentence and inserting Each initial regulatory flexibility
			 analysis shall also contain a detailed description of alternatives to the
			 proposed rule which minimize any adverse significant economic impact or
			 maximize any beneficial significant economic impact on small
			 entities..
				(2)Final regulatory
			 flexibility analysisThe
			 first paragraph (6) of section 604(a) of title 5, United
			 States Code, is amended by striking minimize the significant economic
			 impact and inserting minimize the adverse significant economic
			 impact or maximize the beneficial significant economic impact.
				(d)Inclusion of
			 rules affecting tribal organizationsParagraph (5) of
			 section
			 601 of title 5, United States Code, is amended by inserting
			 and tribal organizations (as defined in section 4(l) of the
			 Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b(l))), after
			 special districts,.
			(e)Inclusion of
			 land management plans and formal rule making
				(1)Initial
			 regulatory flexibility analysisSubsection (a) of
			 section
			 603 of title 5, United States Code, is amended in the first
			 sentence—
					(A)by striking
			 or after proposed rule,; and
					(B)by inserting
			 or publishes a revision or amendment to a land management plan,
			 after United States,.
					(2)Final regulatory
			 flexibility analysisSubsection (a) of
			 section
			 604 of title 5, United States Code, is amended in the first
			 sentence—
					(A)by striking
			 or after proposed rulemaking,; and
					(B)by inserting
			 or adopts a revision or amendment to a land management plan,
			 after section 603(a),.
					(3)Land management
			 plan definedSection 601 of title 5, United States
			 Code, is amended by adding at the end the following new paragraph:
					
						(10)Land management
				plan
							(A)In
				generalThe term land management plan means—
								(i)any plan developed
				by the Secretary of Agriculture under section 6 of the
				Forest and Rangeland Renewable Resources
				Planning Act of 1974 (16 U.S.C. 1604); and
								(ii)any plan
				developed by the Secretary of Interior under section 202 of the
				Federal Land Policy and Management Act of
				1976 (43
				U.S.C. 1712).
								(B)RevisionThe
				term revision means any change to a land management plan
				which—
								(i)in
				the case of a plan described in subparagraph (A)(i), is made under section
				6(f)(5) of the Forest and Rangeland Renewable
				Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)); or
								(ii)in the case of a
				plan described in subparagraph (A)(ii), is made under
				section
				1610.5–6 of title 43, Code of Federal Regulations (or any
				successor regulation).
								(C)AmendmentThe
				term amendment means any change to a land management plan
				which—
								(i)in
				the case of a plan described in subparagraph (A)(i), is made under section
				6(f)(4) of the Forest and Rangeland Renewable
				Resources Planning Act of 1974 (16 U.S.C. 1604(f)(4)) and with
				respect to which the Secretary of Agriculture prepares a statement described in
				section 102(2)(C) of the National
				Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)); or
								(ii)in the case of a
				plan described in subparagraph (A)(ii), is made under
				section
				1610.5–5 of title 43, Code of Federal Regulations (or any
				successor regulation) and with respect to which the Secretary of the Interior
				prepares a statement described in section 102(2)(C) of the
				National Environmental Policy Act of
				1969 (42
				U.S.C.
				4332(2)(C)).
								.
				(f)Inclusion of
			 certain interpretive rules involving the internal revenue laws
				(1)In
			 generalSubsection (a) of
			 section
			 603 of title 5, United States Code, is amended by striking the
			 period at the end and inserting or a recordkeeping requirement, and
			 without regard to whether such requirement is imposed by statute or
			 regulation..
				(2)Collection of
			 informationParagraph (7) of
			 section
			 601 of title 5, United States Code, is amended to read as
			 follows:
					
						(7)Collection of
				informationThe term collection of information has
				the meaning given such term in
				section
				3502(3) of title
				44.
						.
				(3)Recordkeeping
			 requirementParagraph (8) of
			 section
			 601 of title 5, United States Code, is amended to read as
			 follows:
					
						(8)Recordkeeping
				requirementThe term recordkeeping requirement has
				the meaning given such term in
				section
				3502(13) of title
				44.
						.
				(g)Definition of
			 small organizationParagraph (4) of
			 section
			 601 of title 5, United States Code, is amended to read as
			 follows:
				
					(4)Small
				organization
						(A)In
				generalThe term small organization means any
				not-for-profit enterprise which, as of the issuance of the notice of proposed
				rulemaking—
							(i)in
				the case of an enterprise which is described by a classification code of the
				North American Industrial Classification System, does not exceed the size
				standard established by the Administrator of the Small Business Administration
				pursuant to section 3 of the Small Business
				Act (15
				U.S.C. 632) for small business concerns described by such
				classification code; and
							(ii)in the case of
				any other enterprise, has a net worth that does not exceed $7,000,000 and has
				not more than 500 employees.
							(B)Local labor
				organizationsIn the case of any local labor organization,
				subparagraph (A) shall be applied without regard to any national or
				international organization of which such local labor organization is a
				part.
						(C)Agency
				definitionsSubparagraphs (A)
				and (B) shall not apply to the extent that an agency, after consultation with
				the Office of Advocacy of the Small Business Administration and after
				opportunity for public comment, establishes one or more definitions for such
				term which are appropriate to the activities of the agency and publishes such
				definitions in the Federal
				Register.
						.
			3.Expansion of
			 report of regulatory agendaSection 602 of title
			 5, United States Code, is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (2),
			 by striking , and at the end and inserting
			 ;;
				(B)by redesignating
			 paragraph (3) as paragraph (4); and
				(C)by inserting after
			 paragraph (2) the following:
					
						(3)a brief description of the sector of the
				North American Industrial Classification System that is primarily affected by
				any rule which the agency expects to propose or promulgate which is likely to
				have a significant economic impact on a substantial number of small entities;
				and
						;
				and
				(2)in subsection (c),
			 to read as follows:
				
					(c)Each agency shall prominently display a
				plain language summary of the information contained in the regulatory
				flexibility agenda published under subsection (a) on its website within 3 days
				of its publication in the Federal Register. The Office of Advocacy of the Small
				Business Administration shall compile and prominently display a plain language
				summary of the regulatory agendas referenced in subsection (a) for each agency
				on its website within 3 days of their publication in the Federal
				Register.
					.
			4.Requirements
			 providing for more detailed analyses
			(a)Initial
			 regulatory flexibility analysisSubsection (b) of
			 section
			 603 of title 5, United States Code, is amended to read as
			 follows:
				
					(b)Each initial
				regulatory flexibility analysis required under this section shall contain a
				detailed statement—
						(1)describing the
				reasons why action by the agency is being considered;
						(2)describing the
				objectives of, and legal basis for, the proposed rule;
						(3)estimating the
				number and type of small entities to which the proposed rule will apply;
						(4)describing the
				projected reporting, recordkeeping, and other compliance requirements of the
				proposed rule, including an estimate of the classes of small entities which
				will be subject to the requirement and the type of professional skills
				necessary for preparation of the report and record;
						(5)describing all
				relevant Federal rules which may duplicate, overlap, or conflict with the
				proposed rule, or the reasons why such a description could not be
				provided;
						(6)estimating the additional cumulative
				economic impact of the proposed rule, or the cumulative impact of any other
				rule stemming from the implementation of the Free Trade Agreements, on small
				entities beyond that already imposed on the class of small entities by the
				agency or why such an estimate is not available; and
						(7)describing any
				disproportionate economic impact on small entities or a specific class of small
				entities.
						.
			(b)Final regulatory
			 flexibility analysis
				(1)In
			 generalSection 604(a) of
			 title 5, United States Code, is amended—
					(A)in paragraph (4),
			 by striking an explanation and inserting a detailed
			 explanation;
					(B)in each of
			 paragraphs (4), (5), and the first paragraph (6), by inserting
			 detailed before description; and
					(C)by adding at the
			 end the following:
						
							(7)describing any disproportionate economic
				impact on small entities or a specific class of small
				entities.
							.
					(2)Inclusion of
			 response to comments on certification of proposed ruleParagraph
			 (2) of section
			 604(a) of title 5, United States Code, is amended by inserting
			 (or certification of the proposed rule under section 605(b))
			 after initial regulatory flexibility analysis.
				(3)Publication of
			 analysis on websiteSubsection (b) of
			 section
			 604 of title 5, United States Code, is amended to read as
			 follows:
					
						(b)The agency shall
				make copies of the final regulatory flexibility analysis available to the
				public, including placement of the entire analysis on the agency’s website, and
				shall publish in the Federal Register the final regulatory flexibility
				analysis, or a summary thereof which includes the telephone number, mailing
				address, and link to the website where the complete analysis may be
				obtained.
						.
				(c)Cross-references
			 to other analysesSubsection (a) of
			 section
			 605 of title 5, United States Code, is amended to read as
			 follows:
				
					(a)A Federal agency
				shall be treated as satisfying any requirement regarding the content of an
				agenda or regulatory flexibility analysis under section 602, 603, or 604, if
				such agency provides in such agenda or analysis a cross-reference to the
				specific portion of another agenda or analysis which is required by any other
				law and which satisfies such
				requirement.
					.
			(d)CertificationsSubsection
			 (b) of section
			 605 of title 5, United States Code, is amended—
				(1)by inserting
			 detailed before statement the first place it
			 appears; and
				(2)by inserting
			 and legal after factual.
				(e)Quantification
			 requirementsSection 607 of title 5, United States
			 Code, is amended to read as follows:
				
					607.Quantification
				requirementsIn complying with
				sections 603 and 604, an agency shall provide—
						(1)a quantifiable or
				numerical description of the effects of the proposed or final rule and
				alternatives to the proposed or final rule; or
						(2)a more general
				descriptive statement and a detailed statement explaining why quantification is
				not practicable or
				reliable.
						.
			5.Repeal of waiver
			 and delay authority; Additional powers of the Chief Counsel for
			 Advocacy
			(a)In
			 generalSection 608 is amended to read as follows:
				
					608.Additional
				powers of Chief Counsel for Advocacy
						(a)(1)Not later than 270 days after the date of
				the enactment of the Regulatory Flexibility
				Improvements Act of 2011, the Chief Counsel for Advocacy of the
				Small Business Administration shall, after opportunity for notice and comment
				under section 553, issue rules governing agency compliance with this chapter.
				The Chief Counsel may modify or amend such rules after notice and comment under
				section 553. This chapter (other than this subsection) shall not apply with
				respect to the issuance, modification, and amendment of rules under this
				paragraph.
							(2)An agency shall not issue rules which
				supplement the rules issued under subsection (a) unless such agency has first
				consulted with the Chief Counsel for Advocacy to ensure that such supplemental
				rules comply with this chapter and the rules issued under paragraph (1).
							(b)Notwithstanding
				any other law, the Chief Counsel for Advocacy of the Small Business
				Administration may intervene in any agency adjudication (unless such agency is
				authorized to impose a fine or penalty under such adjudication), and may inform
				the agency of the impact that any decision on the record may have on small
				entities. The Chief Counsel shall not initiate an appeal with respect to any
				adjudication in which the Chief Counsel intervenes under this
				subsection.
						(c)The Chief Counsel
				for Advocacy may file comments in response to any agency notice requesting
				comment, regardless of whether the agency is required to file a general notice
				of proposed rulemaking under section
				553.
						.
			(b)Conforming
			 amendments
				(1)Section 611(a)(1) of such title is amended
			 by striking 608(b),.
				(2)Section 611(a)(2) of such title is amended
			 by striking 608(b),.
				(3)Section 611(a)(3) of such title is
			 amended—
					(A)by striking
			 subparagraph (B); and
					(B)by striking
			 (3)(A) A small entity and inserting the following:
						
							(3)A small
				entity
							.
					6.Procedures for
			 gathering commentsSection 609 of title
			 5, United States Code, is amended by striking subsection (b) and all that
			 follows through the end of the section and inserting the following:
			
				(b)(1)Prior to publication of any proposed rule
				described in subsection (e), an agency making such rule shall notify the Chief
				Counsel for Advocacy of the Small Business Administration and provide the Chief
				Counsel with—
						(A)all materials prepared or utilized by
				the agency in making the proposed rule, including the draft of the proposed
				rule; and
						(B)information on the potential adverse
				and beneficial economic impacts of the proposed rule on small entities and the
				type of small entities that might be affected.
						(2)An agency shall not be required under
				paragraph (1) to provide the exact language of any draft if the rule—
						(A)relates to the internal revenue laws
				of the United States; or
						(B)is proposed by an independent
				regulatory agency (as defined in
				section
				3502(5) of title 44).
						(c)Not later than 15 days after the receipt of
				such materials and information under subsection (b), the Chief Counsel for
				Advocacy of the Small Business Administration shall—
					(1)identify small
				entities or representatives of small entities or a combination of both for the
				purpose of obtaining advice, input, and recommendations from those persons
				about the potential economic impacts of the proposed rule and the compliance of
				the agency with section 603; and
					(2)convene a review
				panel consisting of an employee from the Office of Advocacy of the Small
				Business Administration, an employee from the agency making the rule, and in
				the case of an agency other than an independent regulatory agency (as defined
				in section
				3502(5) of title 44), an employee from the Office of
				Information and Regulatory Affairs of the Office of Management and Budget to
				review the materials and information provided to the Chief Counsel under
				subsection (b).
					(d)(1)Not later than 60 days after the review
				panel described in subsection (c)(2) is convened, the Chief Counsel for
				Advocacy of the Small Business Administration shall, after consultation with
				the members of such panel, submit a report to the agency and, in the case of an
				agency other than an independent regulatory agency (as defined in
				section
				3502(5) of title 44), the Office of Information and Regulatory
				Affairs of the Office of Management and Budget.
					(2)Such report shall include an assessment of
				the economic impact of the proposed rule on small entities, including an
				assessment of the proposed rule’s impact on the cost that small entities pay
				for energy, and a discussion of any alternatives that will minimize adverse
				significant economic impacts or maximize beneficial significant economic
				impacts on small entities.
					(3)Such report shall become part of the
				rulemaking record. In the publication of the proposed rule, the agency shall
				explain what actions, if any, the agency took in response to such
				report.
					(e)A proposed rule is
				described by this subsection if the Administrator of the Office of Information
				and Regulatory Affairs of the Office of Management and Budget, the head of the
				agency (or the delegatee of the head of the agency), or an independent
				regulatory agency determines that the proposed rule is likely to result
				in—
					(1)an annual effect
				on the economy of $100,000,000 or more;
					(2)a major increase
				in costs or prices for consumers, individual industries, Federal, State, or
				local governments, tribal organizations, or geographic regions;
					(3)significant
				adverse effects on competition, employment, investment, productivity,
				innovation, or on the ability of United States-based enterprises to compete
				with foreign-based enterprises in domestic and export markets; or
					(4)a significant
				economic impact on a substantial number of small entities.
					(f)Upon application by the agency, the Chief
				Counsel for Advocacy of the Small Business Administration may waive the
				requirements of subsections (b) through (e) if the Chief Counsel determines
				that compliance with the requirements of such subsections are impracticable,
				unnecessary, or contrary to the public
				interest.
				.
		7.Periodic review
			 of rulesSection 610 of title
			 5, United States Code, is amended to read as follows:
			
				610.Periodic review
				of rules
					(a)Not later than 180
				days after the enactment of the Regulatory Flexibility Improvements Act of
				2011, each agency shall publish in the Federal Register and place on its
				website a plan for the periodic review of rules issued by the agency which the
				head of the agency determines have a significant economic impact on a
				substantial number of small entities. Such determination shall be made without
				regard to whether the agency performed an analysis under section 604. The
				purpose of the review shall be to determine whether such rules should be
				continued without change, or should be amended or rescinded, consistent with
				the stated objectives of applicable statutes, to minimize any adverse
				significant economic impacts or maximize any beneficial significant economic
				impacts on a substantial number of small entities. Such plan may be amended by
				the agency at any time by publishing the revision in the Federal Register and
				subsequently placing the amended plan on the agency’s website.
					(b)The plan shall provide for the review of
				all such agency rules existing on the date of the enactment of the Regulatory
				Flexibility Improvements Act of 2011 within 10 years of the date of publication
				of the plan in the Federal Register and for review of rules adopted after the
				date of enactment of the Regulatory Flexibility Improvements Act of 2011 within
				10 years after the publication of the final rule in the Federal Register. If
				the head of the agency determines that completion of the review of existing
				rules is not feasible by the established date, the head of the agency shall so
				certify in a statement published in the Federal Register and may extend the
				review for not longer than 2 years after publication of notice of extension in
				the Federal Register. Such certification and notice shall be sent to the Chief
				Counsel for Advocacy of the Small Business Administration and the
				Congress.
					(c)The plan shall
				include a section that details how an agency will conduct outreach to and
				meaningfully include small businesses for the purposes of carrying out this
				section. The agency shall include in this section a plan for how the agency
				will contact small businesses and gather their input on existing agency
				rules.
					(d)Each agency shall
				annually submit a report regarding the results of its review pursuant to such
				plan to the Congress, the Chief Counsel for Advocacy of the Small Business
				Administration, and, in the case of agencies other than independent regulatory
				agencies (as defined in
				section
				3502(5) of title 44) to the Administrator of the Office of
				Information and Regulatory Affairs of the Office of Management and Budget. Such
				report shall include the identification of any rule with respect to which the
				head of the agency made a determination described in paragraph (5) or (6) of
				subsection (e) and a detailed explanation of the reasons for such
				determination.
					(e)In reviewing a rule pursuant to subsections
				(a) through (d), the agency shall amend or rescind the rule to minimize any
				adverse significant economic impact on a substantial number of small entities
				or disproportionate economic impact on a specific class of small entities, or
				maximize any beneficial significant economic impact of the rule on a
				substantial number of small entities to the greatest extent possible,
				consistent with the stated objectives of applicable statutes. In amending or
				rescinding the rule, the agency shall consider the following factors:
						(1)The continued need
				for the rule.
						(2)The nature of
				complaints received by the agency from small entities concerning the
				rule.
						(3)Comments by the Regulatory Enforcement
				Ombudsman and the Chief Counsel for Advocacy of the Small Business
				Administration.
						(4)The complexity of
				the rule.
						(5)The extent to
				which the rule overlaps, duplicates, or conflicts with other Federal rules and,
				unless the head of the agency determines it to be infeasible, State,
				territorial, and local rules.
						(6)The contribution
				of the rule to the cumulative economic impact of all Federal rules on the class
				of small entities affected by the rule, unless the head of the agency
				determines that such calculations cannot be made and reports that determination
				in the annual report required under subsection (d).
						(7)The length of time
				since the rule has been evaluated or the degree to which technology, economic
				conditions, or other factors have changed in the area affected by the
				rule.
						(f)The agency shall publish in the Federal
				Register and on its website a list of rules to be reviewed pursuant to such
				plan. Such publication shall include a brief description of the rule, the
				reason why the agency determined that it has a significant economic impact on a
				substantial number of small entities (without regard to whether it had prepared
				a final regulatory flexibility analysis for the rule), and request comments
				from the public, the Chief Counsel for Advocacy of the Small Business
				Administration, and the Regulatory Enforcement Ombudsman concerning the
				enforcement of the
				rule.
					.
		8.Judicial review
			 of compliance with the requirements of the Regulatory Flexibility Act available
			 after publication of the final rule
			(a)In
			 generalParagraph (1) of
			 section
			 611(a) of title 5, United States Code, is amended by striking
			 final agency action and inserting such
			 rule.
			(b)JurisdictionParagraph
			 (2) of such section is amended by inserting (or which would have such
			 jurisdiction if publication of the final rule constituted final agency
			 action) after provision of law,.
			(c)Time for
			 bringing actionParagraph (3) of such section is amended—
				(1)by striking
			 final agency action and inserting publication of the
			 final rule; and
				(2)by inserting
			 , in the case of a rule for which the date of final agency action is the
			 same date as the publication of the final rule, after except
			 that.
				(d)Intervention by
			 Chief Counsel for AdvocacySubsection (b) of
			 section
			 612 of title 5, United States Code, is amended by inserting
			 before the first period or agency compliance with section 601, 603, 604,
			 605(b), 609, or 610.
			9.Jurisdiction of
			 court of appeals over rules implementing the Regulatory Flexibility
			 Act
			(a)In
			 generalSection 2342 of title 28, United
			 States Code, is amended—
				(1)in paragraph (6),
			 by striking and at the end;
				(2)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (7) the following new paragraph:
					
						(8)all final rules
				under section
				608(a) of title
				5.
						.
				(b)Conforming
			 amendmentsParagraph (3) of
			 section
			 2341 of title 28, United States Code, is amended—
				(1)in subparagraph
			 (D), by striking and at the end;
				(2)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(F)the Office of
				Advocacy of the Small Business Administration, when the final rule is under
				section
				608(a) of title
				5.
						.
				(c)Authorization to
			 intervene and comment on agency compliance with administrative
			 procedureSubsection (b) of
			 section
			 612 of title 5, United States Code, is amended by inserting
			 chapter 5, and chapter 7, after this
			 chapter,.
			10.Clerical
			 amendments
			(a)Section 601 of title
			 5, United States Code, is amended—
				(1)in paragraph
			 (1)—
					(A)by striking the
			 semicolon at the end and inserting a period; and
					(B)by striking
			 (1) the term and inserting the following:
						
							(1)AgencyThe
				term
							;
					(2)in paragraph
			 (3)—
					(A)by striking the
			 semicolon at the end and inserting a period; and
					(B)by striking
			 (3) the term and inserting the following:
						
							(3)Small
				businessThe
				term
							;
					(3)in paragraph
			 (5)—
					(A)by striking the
			 semicolon at the end and inserting a period; and
					(B)by striking
			 (5) the term and inserting the following:
						
							(5)Small
				governmental jurisdictionThe
				term
							;
				and
					(4)in paragraph
			 (6)—
					(A)by striking
			 ; and and inserting a period; and
					(B)by striking
			 (6) the term and inserting the following:
						
							(6)Small
				entityThe
				term
							.
					(b)The heading of
			 section
			 605 of title 5, United States Code, is amended to read as
			 follows:
				
					605.Incorporations
				by reference and
				certifications
					.
			(c)The table of
			 sections for
			 chapter
			 6 of title 5, United States Code, is amended—
				(1)by striking the
			 item relating to section 605 and inserting the following new item:
					
						
							605. Incorporations by reference and
				certifications.
						
						;
				(2)by striking the
			 item relating to section 607 and inserting the following new item:
					
						
							607. Quantification
				requirements.
						
						;
				  and
				(3)by striking the
			 item relating to section 608 and inserting the following:
					
						
							608. Additional powers of Chief Counsel
				for
				Advocacy.
						
						.
				(d)Chapter
			 6 of title 5, United States Code, is amended as follows:
				(1)In section 603, by
			 striking subsection (d).
				(2)In section 604(a)
			 by striking the second paragraph (6).
				11.Agency preparation of
			 guidesSection 212(a)(5) the
			 Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note) is
			 amended to read as follows:
			
				(5)Agency
				preparation of guidesThe
				agency shall, in its sole discretion, taking into account the subject matter of
				the rule and the language of relevant statutes, ensure that the guide is
				written using sufficiently plain language likely to be understood by affected
				small entities. Agencies may prepare separate guides covering groups or classes
				of similarly affected small entities and may cooperate with associations of
				small entities to distribute such guides. In developing guides, agencies shall
				solicit input from affected small entities or associations of affected small
				entities. An agency may prepare guides and apply this section with respect to a
				rule or a group of related
				rules.
				.
		
	
		
			Passed the House of
			 Representatives December 1, 2011.
			Karen L. Haas,
			Clerk
		
	
